        Case 6:20-cv-00116-RRS-PJH Document 3 Filed 01/27/20 Page 1 of 6 PageID #: 12
 AO 440 (Rev. 06/12) Summons in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                       LAFAYETTE DIVISION



                MICAH GALLOWAY                          )
                          Plaintiff                     )
                             v.                         ) Civil Action No. 6:20−CV−00116−RRS−PJH
                                                        ) Judge Robert R Summerhays
 MORAN TOWING OF LAKE CHARLES L L C , et )
                  al.
               Defendant                 )
                         SUMMONS IN A CIVIL ACTION

To:
Moran Towing Corp




        A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) − or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ. P. 12 (a)(2) or (3) − you must serve on the plaintiff an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or
plaintiff's attorney, whose name and address are:
                                        James P Ryan
                                        Morrow Morrow et al
                                        P O Drawer 1787
                                        Opelousas, LA 70571−1787

      If you fail to do so, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




                                                                                    CLERK OF COURT

Date:   1/27/2020                                                                  /s/ − Tony R. Moore
          Case 6:20-cv-00116-RRS-PJH Document 3 Filed 01/27/20 Page 2 of 6 PageID #: 13
   AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

                                                     6:20−CV−00116−RRS−PJH
                                                 PROOF OF SERVICE
                (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

   This summons for Moran Towing Corp was received by me on (date)______________________________.


              • I personally served the summons on Moran Towing Corp at (place)__________________________
                ____________________________________ on (date)_______________________; or

              • I left the summons at the individual's residence or usual place of abode with (name) _____________
                ___________________________ , a person of suitable age and discretion who resides there, on (date)
                _________________ , and mailed a copy to the individual's last known address; or

              • I served the summons on (name of individual) ______________________, who is designated by law
                to accept service of process on behalf of (name of organization) _____________________
                ________________________________________ on (date) _____________________; or

              • I returned the summons unexecuted because _____________________
                ________________________________________; or

              • Other (specify):

       My fees are $ __________ for travel and $ _________ for services, for a total of $ ______________ .

       I declare under penalty of perjury that this information is true.




            Date: _______________________                                  ______________________________
                                                                                    Server's signature

                                                                           ______________________________
                                                                                  Printed name and title



                                                                           ______________________________
                                                                                    Server's address


Additional information regarding attemped service, etc:
      Case 6:20-cv-00116-RRS-PJH Document 3 Filed 01/27/20 Page 3 of 6 PageID #: 14

                           UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                    NOTICE TO PARTIES/COUNSEL

      • In accordance with FRCP 10 and LR 10.1, all pleadings must include the name of the Judge and the
        Magistrate Judge (when one is assigned).


      • A request for a jury demand must be indicated in the caption and included in the pleading. See LR 38.1.
        Indication of a jury demand on the civil cover sheet is not a valid request for a jury trial.


      • Under LR 83.2.5 pleadings will only be filed when signed by an attorney admitted to practice before this
        Court or a pro se litigant. Each attorney shall place his attorney identification number under his signature
        on any pleading. The attorney identification number is the same as the number assigned by the Louisiana
        Supreme Court or for visiting attorneys appearing pro hac vice, the number assigned by this office. When
        more than one attorney appears for a single party, one attorney shall be designated TA or "trial attorney."


      • Your attention is directed to LR 41.3 which governs dismissal of actions for failure to prosecute.


      • If deadlines cannot be met, extensions may be sought under FRCP 6(b). Voluntary extensions of time
        between counsel are not recognized by the Court. Any extensions must be granted or approved by the
        Court.


      • Your attention is also directed to LR 16.3.1 which requires the parties to consider the use of Alternative
        Dispute Resolution no later than 200 days after the initial filing in this court.


      • Counsel and parties are reminded of their obligation to notify the court of any proceedings directly related
        to or "involving subject matter that comprises all or a material part of the subject matter or operative facts
        of another action" as provided by LR 3.1.

                                                         TONY R. MOORE
                                                         Clerk of Court




NOTE: This court has an internet web site at www.lawd.uscourts.gov where you can obtain our Guide To Practice
and our local rules, including those referenced above. You can also download forms and maps to our courthouses
and, electronically file your pleading. PACER users my also view the docket sheet and imaged pleadings on−line.


LAW101 (Rev. 6/12)
        Case 6:20-cv-00116-RRS-PJH Document 3 Filed 01/27/20 Page 4 of 6 PageID #: 15
 AO 440 (Rev. 06/12) Summons in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                       LAFAYETTE DIVISION



                MICAH GALLOWAY                          )
                          Plaintiff                     )
                             v.                         ) Civil Action No. 6:20−CV−00116−RRS−PJH
                                                        ) Judge Robert R Summerhays
 MORAN TOWING OF LAKE CHARLES L L C , et )
                  al.
               Defendant                 )
                         SUMMONS IN A CIVIL ACTION

To:
Moran Towing of Lake Charles L L C




        A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) − or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ. P. 12 (a)(2) or (3) − you must serve on the plaintiff an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or
plaintiff's attorney, whose name and address are:
                                        James P Ryan
                                        Morrow Morrow et al
                                        P O Drawer 1787
                                        Opelousas, LA 70571−1787

      If you fail to do so, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




                                                                                    CLERK OF COURT

Date:   1/27/2020                                                                  /s/ − Tony R. Moore
          Case 6:20-cv-00116-RRS-PJH Document 3 Filed 01/27/20 Page 5 of 6 PageID #: 16
   AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

                                                     6:20−CV−00116−RRS−PJH
                                                 PROOF OF SERVICE
                (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

   This summons for Moran Towing of Lake Charles L L C was received by me on
   (date)______________________________.


              • I personally served the summons on Moran Towing of Lake Charles L L C at
                (place)__________________________ ____________________________________ on
                (date)_______________________; or

              • I left the summons at the individual's residence or usual place of abode with (name) _____________
                ___________________________ , a person of suitable age and discretion who resides there, on (date)
                _________________ , and mailed a copy to the individual's last known address; or

              • I served the summons on (name of individual) ______________________, who is designated by law
                to accept service of process on behalf of (name of organization) _____________________
                ________________________________________ on (date) _____________________; or

              • I returned the summons unexecuted because _____________________
                ________________________________________; or

              • Other (specify):

       My fees are $ __________ for travel and $ _________ for services, for a total of $ ______________ .

       I declare under penalty of perjury that this information is true.




            Date: _______________________                                  ______________________________
                                                                                    Server's signature

                                                                           ______________________________
                                                                                  Printed name and title



                                                                           ______________________________
                                                                                    Server's address


Additional information regarding attemped service, etc:
      Case 6:20-cv-00116-RRS-PJH Document 3 Filed 01/27/20 Page 6 of 6 PageID #: 17

                           UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                    NOTICE TO PARTIES/COUNSEL

      • In accordance with FRCP 10 and LR 10.1, all pleadings must include the name of the Judge and the
        Magistrate Judge (when one is assigned).


      • A request for a jury demand must be indicated in the caption and included in the pleading. See LR 38.1.
        Indication of a jury demand on the civil cover sheet is not a valid request for a jury trial.


      • Under LR 83.2.5 pleadings will only be filed when signed by an attorney admitted to practice before this
        Court or a pro se litigant. Each attorney shall place his attorney identification number under his signature
        on any pleading. The attorney identification number is the same as the number assigned by the Louisiana
        Supreme Court or for visiting attorneys appearing pro hac vice, the number assigned by this office. When
        more than one attorney appears for a single party, one attorney shall be designated TA or "trial attorney."


      • Your attention is directed to LR 41.3 which governs dismissal of actions for failure to prosecute.


      • If deadlines cannot be met, extensions may be sought under FRCP 6(b). Voluntary extensions of time
        between counsel are not recognized by the Court. Any extensions must be granted or approved by the
        Court.


      • Your attention is also directed to LR 16.3.1 which requires the parties to consider the use of Alternative
        Dispute Resolution no later than 200 days after the initial filing in this court.


      • Counsel and parties are reminded of their obligation to notify the court of any proceedings directly related
        to or "involving subject matter that comprises all or a material part of the subject matter or operative facts
        of another action" as provided by LR 3.1.

                                                         TONY R. MOORE
                                                         Clerk of Court




NOTE: This court has an internet web site at www.lawd.uscourts.gov where you can obtain our Guide To Practice
and our local rules, including those referenced above. You can also download forms and maps to our courthouses
and, electronically file your pleading. PACER users my also view the docket sheet and imaged pleadings on−line.


LAW101 (Rev. 6/12)
